EXHIBIT 8.1 Significant Subsidiaries Name Vessel/Activity Incorporation Ownership Percentage Rig Finance Ltd. Soehanah Bermuda 100% Benmore Shipping Company Limited Dormant Cyprus 100% Newbond Shipping Company Limited Front Energy Cyprus 100% Hudson Bay Marine Company Limited Onoba (ex Front Force) Cyprus 100% Jaymont Shipping Company Limited Dormant Cyprus 100% Front Opalia Inc Front Opalia Liberia 100% Ariake Transport Corporation Oliva (exAriake) Liberia 100% Bonfield Shipping Ltd. Front Driver Liberia 100% Edinburgh Navigation SA Titan Aries (ex Edinburgh) Liberia 100% Front Ardenne Inc. Front Ardenne Liberia 100% Front Baldur Inc. Everbright Liberia 100% Front Brabant Inc. Front Brabant Liberia 100% Front Falcon Corp. Front Falcon Liberia 100% Front Glory Shipping Inc. Front Glory Liberia 100% Front Heimdall Inc Glorycrown Liberia 100% Front Pride Shipping Inc. Front Pride Liberia 100% Front Saga Inc. Front Page Liberia 100% Front Scilla Inc. Front Scilla Liberia 100% Front Serenade Inc. Front Serenade Liberia 100% Front Shadow Inc. Golden Shadow (sold) Liberia 100% Front Splendour Shipping Inc. Front Splendour Liberia 100% Front Stratus Inc. Ondina (ex Front Stratus) Liberia 100% Front Transporter Inc Dormant Liberia 100% Golden Estuary Corporation Ovatella (ex Front Comanche) Liberia 100% Golden Fjord Corporation Ocana (ex Front Commerce) Liberia 100% Golden Narrow Corporation Golden Victory Liberia 100% Golden Seaway Corporation Front Vanguard Liberia 100% Golden Sound Corporation Front Vista (sold) Liberia 100% Golden Tide Corporation Front Circassia Liberia 100% Hitachi Hull # 4983 Corporation Otina (ex Hakata) Liberia 100% Katong Investments Ltd. Front Breaker (sold) Liberia 100% Langkawi Shipping Ltd Dormant Liberia 100% Millcroft Maritime SA Front Champion Liberia 100% Sea Ace Corporation Front Ace(sold) Liberia 100% Ultimate Shipping Ltd. Front Century Liberia 100% Aspinall Pte Ltd. Front Viewer Singapore 100% Blizana Pte Ltd. Front Rider Singapore 100% Bolzano Pte Ltd. Mindanao Singapore 100% Cirebon Shipping Pte Ltd. Dormant Singapore 100% Fox Maritime Pte Ltd. Front Sabang (sold) Singapore 100% Front Dua Pte Ltd. Dormant Singapore 100% Front Empat Pte Ltd. Dormant Singapore 100% Front Enam Pte Ltd. Golden River (ex Front Lord) (sold) Singapore 100% Front Lapan Pte Ltd. Front Climber Singapore 100% Front Lima Pte Ltd. Dormant Singapore 100% Front Tiga Pte Ltd. Titan Orion (ex Front Duke) (sold) Singapore 100% Front Sembilan Pte Ltd. Front Leader (sold) Singapore 100% Rettie Pte Ltd. Front Striver (sold) Singapore 100% Transcorp Pte Ltd. Front Guider Singapore 100% Front Highness Inc. Ticen Sun (ex Front Highness) (sold) Marshall Islands 100% Front Lady Inc. Ticen Ocean (ex Front Lady) Marshall Islands 100% Ship Finance Management AS Management company Norway 100% Ship Finance Management (UK) Limited Management company United Kingdom 100% SFL Management (Singapore) Pte. Ltd. Management company Singapore 100% Ship Finance Management (Bermuda) Ltd. Management company Bermuda 100% SFL Holdings LLC Intermediate holding company United States 100% Madeira International Corp. Intermediate holding company Liberia 100% SFL Container Chartering Inc. Chartering Liberia 100% SFL Geo I Limited Dormant Bermuda 100% SFL Geo II Limited Dormant Bermuda 100% SFL Geo III Limited Dormant Bermuda 100% HL Hunter LLC Dormant United States 100% HL Hawk LLC Dormant United States 100% HL Eagle LLC Dormant United States 100% HL Falcon LLC Dormant United States 100% HL Tiger LLC Dormant United States 100% SFL Bulk Holding Ltd. Intermediate holding company Bermuda 100% SFL Container Holding Limited Intermediate holding company Bermuda 100% SFL Capital I Ltd. Financing Bermuda 100% SFL Capital II Ltd. Financing Bermuda 100% SFL Capital III Ltd. Financing Cyprus 100% SFL Capital IV Ltd. Financing Cyprus 100% SFL Capital V Ltd. Dormant Bermuda 100% SFL Avon Inc SFL Avon Liberia 100% SFL Hudson Inc SFL Hudson Liberia 100% SFL Yukon Inc SFL Yukon Liberia 100% SFL Sara Inc SFL Sara Liberia 100% SFL Humber Inc SFL Humber Liberia 100% SFL Kate Inc SFL Kate Liberia 100% SFL Clyde Inc Western Houston (NB) Liberia 100% SFL Dee Inc Western Copenhagen (NB) Liberia 100% SFL Trent Inc SFL Trent Liberia 100% SFL Medway Inc SFL Medway Liberia 100% SFL Spey Inc SFL Spey Liberia 100% SFL Kent Inc SFL Kent Liberia 100% SFL Tyne Inc Western Australia Liberia 100% SFL Eden Inc. SFL Eden (NB) Liberia 100% SFL Lea Inc. SFL Lea (NB) Liberia 100% SFL Lune Inc. SFL Lune (NB) Liberia 100% SFL Mersey Inc. SFL Mersey (NB) Liberia 100% SFL Tamar Inc Dormant Liberia 100% SFL Europa Inc. SFL Europa Marshall Islands 100% Phoenix Holding Inc. Intermediate holding company Marshall Islands 100% Phoenix Hunter Inc. SFL Hunter Marshall Islands 100% Phoenix Hawk Inc. SFL Hawk Marshall Islands 100% Phoenix Eagle Inc. SFL Eagle Marshall Islands 100% Phoenix Falcon Inc. SFL Falcon Marshall Islands 100% Phoenix Tiger Inc. SFL Tiger Marshall Islands 100% SFL Sea Cheetah Limited Sea Cheetah Cyprus 100% SFL Sea Halibut Limited Sea Halibut Cyprus 100% SFL Sea PikeLimited Sea Pike Cyprus 100% SFL Sea Trout Limited Dormant Cyprus 100% SFL Sea Jaguar Limited Sea Jaguar Cyprus 100% SFL Sea Bear Limited Sea Bear Cyprus 100% SFL Sea Leopard Limited Sea Leopard Cyprus 100% SFL Corte Real Limited CMA CGM Corte Real Cyprus 100% Bluelot Shipping Company Limited CMA CGM Magellan Cyprus 100% SFL Chemical tanker Ltd. Maria Victoria V Marshall Islands 100% SFL Chemical tanker II Ltd. SC Guangzhou Marshall Islands 100% SFL Golden Straights Ltd. Dormant Bermuda 100% SFL Golden Island Ltd. Dormant Bermuda 100% SFL Ace I Ltd. Asian Ace (ex Sea Alfa) Malta 100% SFL Ace II Ltd. Green Ace (ex Sea Beta) Malta 100% SFL West Polaris Ltd West Polaris Bermuda 100% SFL Deepwater Ltd West Hercules & West Taurus Bermuda 100%
